Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 28-30, 32-37, and 39-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (2016/0097866).
	Regarding claim 25, Williams discloses a Positron Emission Tomography (PET) system for acquiring a PET data set of a target object (Williams, [0004]), comprising: a scintillator array having a plurality of scintillators arranged in multiple rows and multiple columns (Williams, [0060], scintillator block 12); a first light sensor array having a first number of light sensors arranged in one or more rows, wherein one light sensor in a row connects through an electric circuit to an adjacent light sensor in the same row and share a same electrical signal collection unit (Williams, Fig. 2, 16, [0068]); and a second light sensor array having a second number of light sensors arranged in one or more columns, wherein one light sensor in a column connects through an electric circuit to an adjacent light sensor in the same column and share a same electrical signal collection unit(Williams, Fig. 2, 20, [0068]), wherein a first surface of the scintillator array is optically coupled to the first light sensor array and a second surface of the scintillator array is optically coupled to the second light sensor array (Williams, Fig. 2, items 16, 20 on opposing sides of scintillator block 22).

	Regarding claim 29, Williams further discloses the PET data set comprises a first data set comprising at least a first light intensity value corresponding to an incidence photon detected by the first light sensor array, and a second data set comprising at least a second light intensity value corresponding to an incidence photon detected by the second sensor array. (Williams, [0074])
	Regarding claim 30, Williams further discloses a first dimensional position of the incidence photon in a first direction is determined based on the first data set; a second dimensional position of the incidence photon in a second direction is determined based on the second data set; and a third dimensional position of the incidence photon in a third direction is determined based on the first data set and the second data set. (Williams, [0074], [0075])
	Regarding claim 32, Williams further discloses a ratio of the first number of light sensors of the first light sensor array to the number of the plurality of scintillators is 2 to 1, and a ratio of the second number of light sensors of the second light sensor array to the number of the plurality of scintillators is 2 to 1. (Williams, [0027])
	Regarding claim 33, Williams further discloses the first number of light sensors of the first light sensor array is equal to the second number of light sensors of the second light sensor array. (Williams, [0027])
	Regarding claim 34, Williams further discloses the first number of light sensors of the first light sensor array and the second number of light sensors of the second light sensor array are arranged uniformly or ununiformly. (all arrangements will either be uniform or non-uniform)
	Regarding claim 35, Williams further discloses the first number of light sensors of the first light sensor array and the second number of light sensors of the second light sensor array are arranged according to a separation distance or according to a sensor number density. (Williams, [0027] et seq.)

	Regarding claim 37, Williams further discloses the plurality of scintillators are arranged according to a separation distance or according to a scintillator number density. (Williams, [0027] et seq.)
	Regarding claim 39, claim 39 is rejected on the same grounds as claim 25. 
	Regarding claim 40, Williams further discloses reconstructing an image of the target object based on the three-dimensional position of the incidence photon and the PET data set. (Williams, [0004])
	Regarding claim 41, Williams further discloses determining, based on a light intensity spatial distribution corresponding to the incidence photon in a direction, at least one component of the three-dimensional position of the incidence photon in the direction. (Williams, [0074], [0075])
	Regarding claim 42, Williams further discloses the PET data set comprises a first data set comprising at least a first light intensity value corresponding to the incidence photon detected by the first light sensor array, and a second data set comprising at least a second light intensity value corresponding to the incidence photon detected by the second sensor array. (Williams, [0074], [0075])
	Regarding claim 43, Williams further discloses determining, based on the first data set, a first dimensional position of the incidence photon in a first direction; determining, based on the second data set, a second dimensional position of the incidence photon in a second direction; and determining, based on the first data set and the second data set, a third dimensional position of the incidence photon in a third direction. (Williams, [0074], [0075])
	Regarding claim 44, claim 44 is rejected on the same grounds as claim 25.
Allowable Subject Matter
s 26, 27, 31, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 26, 27, 31, and 38 contain subject matter previously indicated as allowable in parent app. No. 15/692,163, now US Pat. No 10,799,195.  As a terminal disclaimer with that patent has been approved, the claims are allowable.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.  Applicant argues that Williams does not teach “one light sensor in a row connects through an electric circuit to an adjacent light sensor in the same row and share a same electrical signal collection unit”.  Further in Applicants remarks it is admitted that Williams teaches “the silicon photomultiplier strip 24 may in general be formed of a plurality of square photomultiplier cells arranged in a row, wherein adjacent cells in the row are electrically connected.”  Applicant further notes that each silicon photomultiplier strip 24 is connected to readout means by connecting two ends of the silicon photomultiplier strip 24 through electronic circuits.  Each square photomultiplier cell is therefore part of that circuit (as it is electrically connected thereto).  Applicant’s argument is therefore unpersuasive, as it claims that the reference does not teach an electric circuit, while also admitting that the reference teaches an electric circuit connected to the individual light sensors of photomultiplier strip 24.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884